Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is amended
Claims 3-4, 6-9 and 13-17 are cancelled

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishino (US 20160027578 A1) in view of Ueda (JP 2005-032976 A) and further in view of Kim (US 20080157913 A1).
Regarding Claim 1:
Nishino teaches a substrate (101, Fig. 2A) comprising: 
an element assembly including a plurality of insulating 
layers (11-14, Fig. 1; para 0026) stacked along a layer stacking axis (not expressly labeled; i.e. vertical direction of the layers in Fig. 1) including a first direction and a second direction; and 
a coil (21-24, Fig. 2; para 0027) disposed at the element assembly; wherein 
the coil includes a spiral of two or more turns (construed from Fig. 1) when viewed from the layer stacking axis and extending along the first direction and spiraling from outside inward; 
a portion of the coil defining an outermost turn of the spiral is defined as a first coil portion (not expressly labeled. i.e. left most part of the coil 24 in Fig. 1), an inner portion of the coil that is an nth nearest from the first coil portion is defined as an n+1th coil portion (not expressly labeled. i.e. second part of the coil from left side of the coil 24 in Drawing: 1) , and a space between the nth coil portion and the n+1th coil portion (see Drawing: 1) is defined as an nth space, where n is a natural number; 
a line width of the first coil portion  is smaller than line widths of the other coil portions (construed from Fig. 1 and 2A; see para 0038).

    PNG
    media_image1.png
    335
    465
    media_image1.png
    Greyscale

Drawing: 1, an annotated version of Fig. 1
Nishino does not teach that a width of the first space is greater than widths of the other spaces when viewed from above; a width of an mth space is greater than a width of an m+1th space, where m is an integer not less than 2 and not more than n, as claimed.
However, Ueda teaches that a width of the first space (d1, see drawing on page 3; see para 0018), is greater than widths of the other spaces when viewed from above; a width of an mth space is greater than a width of an m+1th space, where m is an integer not less than 2 and not more than n (construed from drawing).

    PNG
    media_image2.png
    574
    630
    media_image2.png
    Greyscale

Drawing: 2
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a width of the first space is greater than widths of the other spaces when viewed from above; a width of an mth space is greater than a width of an m+1th space, where m is an integer not less than 2 and not more than n to provide a spiral inductor capable of increasing the Q thereof as
much as possible while suppressing the deterioration of a self-resonance frequency as much as possible (see Abstract).
	The modified Nishino does not teach when viewed from the layer stacking axis and extending along the first direction and spiraling from outside inward to provide a conical shape, as claimed.
	However, Kim teaches that when viewed from the layer stacking axis and extending along the first direction and spiraling from outside inward to provide a conical shape (see Fig. 12 and claims 4 or 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nishino in view of Kim to have when viewed from the layer stacking axis and extending along the first direction and spiraling from outside inward to provide a conical shape to provide a spiral inductor capable of reducing parasitic capacitance between the metal lines of the inductor, reducing the loss due to eddy current (see para 007).

Regarding Claim 10:
As applied to claim 1, the modified Nishino teaches the plurality of insulating layers (11-14) each include thermoplastic resin (see para 0026).

Regarding Claim 11:
As applied to claim 1, the modified Nishino teaches the thermoplastic resin includes liquid crystal polymer (see para 0026).  

Regarding Claim 12:
As applied to claim 1, the modified Nishino teaches the element assembly is flexible (construed the word “polymer” in paragraph 0026).

Regarding Claim 18:
As applied to claim 1, the modified Nishino teaches that the plurality of insulating layers include a first insulating layer (14, Fig. 1) and a second insulating layer (13); the first coil portion of the coil is disposed on the first insulating layer; and a second coil portion (23B, Fig. 1) of the coil is disposed on the second insulating layer.  

Regarding Claim 19:
As applied to claim 18, the modified Nishino teaches that the first coil portion is electrically connected to the second coil portion by a via hole (63, Fig. 1; para 0029) conductor that extends in the layer stacking axis.  

Regarding Claim 20:
As applied to claim 1, the modified Nishino teaches that a central portion (not expressly labeled; i.e. vertical center line of the 101 in Fig. 2A) of the multilayer substrate (101) in a direction perpendicular or substantially perpendicular to the layer stacking axis is bent at an angle of about 90 degrees (construed from Fig. 2A).



Response to Arguments
Applicant's arguments have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference, and/or newly found prior art reference(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837